DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/766,355, filed on 4/5/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokonaski et al (US 2010/0177277 A1).
In regard to claim 1, Kokonaski et al discloses an optical magnifying visual aid apparatus in the form of a mobile optical loupe or magnifying glass (page 1, section [0035], Figure 1, “100”), comprising: - at least one lens or magnifying glass (page 1, section [0035], Figure 1, “104, 106,” re: changing optical power), - at least one electrical or electronic functional component that consumes electrical energy in at least one operating state (page 1, section [0035], Figure 1, “104, 106,” re: electro-active lenses), - at least one rechargeable electrical energy store that is operably connected with the at least one electrical or electronic functional component, - at least one inductive element that is operably connected with the at least one electrical energy store and configured to supply the at least one electrical energy store with electrical energy by way of an inductive interaction with at least one further inductive element (page 4, section [0064], Figure 2, “202” & page 9, section [0115], Figure 14, “1400”), wherein the at least one lens or magnifying glass is adapted to provide for direct viewing through the lens or magnifying glass by a user of the optical magnifying visual aid apparatus (page 2, section [0035], Figure 1, “104, 106”).  
Regarding claim 2, Kokonaski et al discloses wherein the handling portion has, at least in portions, an ergonomically formed geometric form (Figure 1, “102”).  
Regarding claim 3, Kokonaski et al discloses said optical magnifying visual aid apparatus comprising a control device that is configured to control the charge state of the at least one electrical energy store and to ascertain at least one charge state and/or charging operation information item that describes the charge state and/or the charging operation of the at least one electrical energy store (page 10, section [0122], Figure 14, “1410”).  
Regarding claim 4, Kokonaski et al discloses said optical magnifying visual aid apparatus comprising at least one output device that is assigned to the control device and configured to output at least one charge state and/or charging operation information item, ascertained by the control device, to a user and/or to a user-side terminal (page 10, section [0122], Figure 14, “1410”).   
Regarding claim 5, Kokonaski et al discloses wherein the electrical or electronic functional component, or at least one electrical or electronic functional component, is embodied as an illuminant or at least comprises the latter (page 1, section [0035], Figure 1, “104, 106,” re: electro-active lenses).  
Regarding claim 6, Kokonaski et al discloses wherein the illuminant is arranged in the region of the mounting portion such that light emitted by the illuminant strikes at least the region observed through the optical element (page 1, section [0035], Figure 1, “104, 106,” re: electro-active lenses).   
Regarding claim 8, Kokonaski et al discloses wherein the at least one inductive element is embodied as an inductive coil (page 4, section [0064]). 
Regarding claim 9, Kokonaski et al discloses wherein it is embodied as a handheld magnifier or stand magnifier or a hands-free magnifier (page 1, section [0035], Figure 1, “104, 106,” re: electro-active spectacles).  
Regarding claim 10, Kokonaski et al discloses a charger apparatus for charging a rechargeable electrical energy store of the optical magnifying visual aid apparatus according to claim 1, further comprising at least one inductive element that is configured to inductively interact with at least one inductive element assigned to an electrical energy store, to be charged, of the visual aid apparatus in order to supply the at least one electrical energy store with electrical energy by way of inductive interaction (page 9, section [0114-0115], Figure 14, “1400”).  
Regarding claim 11, Kokonaski et al discloses said charger apparatus comprising a housing body that has at least one receiving portion for receiving, at least in portions and at least during a charging process of the respectively assigned electrical energy store, the visual aid apparatus and/or has at least one bearing portion for bearing the housing body on a base (page 9, section [0114-0116], Figure 14, “1402, 100”).    
Regarding claim 12, Kokonaski et al discloses wherein the receiving portion has a receiving contour that has an inverted shape to the outer contour of a main body (14) of the visual aid apparatus (page 9, section [0114-0116], Figure 14, “1402, 100”).  
Regarding claim 13, Kokonaski et al discloses said charger apparatus comprising a control device that is configured to control the charging operation of the at least one electrical energy store and ascertain at least one charging operation information item that describes the charging operation of the at least one electrical energy store (page 10, section [0122]).  
Regarding claim 14, Kokonaski et al discloses said charger apparatus comprising at least one output device that is assigned to the control device and configured to output at least one charging operation information item, ascertained by the control device, to a user and/or to a user-side terminal (page 9, section [0115], Figure 14, “1410”).  
Regarding claim 15, Kokonaski et al discloses a charging arrangement for charging a rechargeable electrical energy store of a visual aid apparatus including said charger apparatus (page 9, section [0114-0116], Figure 14, “1402, 100”).  
Regarding claim 16, Kokonaski et al discloses a method for charging a rechargeable electrical energy store of said optical magnifying visual aid apparatus, wherein the at least one electrical energy store is supplied with electrical energy within the scope of a charging process by way of an inductive interaction between the at least one apparatus-side inductive element and at least one further inductive element (page 9, section [0114-0116], Figure 14, “1402, 100”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-16 of U.S. Patent No. 10,886,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claimed invention are disclosed by Patent No. 10,886,768 and are therefore anticipated by said Patent.

Current Application
U.S. Patent No. 10,886,768
1. An optical magnifying visual aid apparatus in the form of a mobile optical loupe or magnifying glass, comprising: at least one lens or magnifying glass, at least one electrical or electronic functional component that consumes electrical energy in at least one operating state, at least one rechargeable electrical energy store that is operably connected with the at least one electrical or electronic functional component, at least one inductive element that is operably connected with the at least one electrical energy store and configured to supply the at least one electrical energy store with electrical energy by way of an inductive interaction with at least one further inductive element, 















wherein the at least one lens or magnifying glass is adapted to provide for direct viewing through the lens or magnifying glass by a user of the optical magnifying visual aid apparatus.
1. An optical magnifying visual aid apparatus (1) in the form of a mobile optical loupe or magnifying glass, comprising: at least one lens or magnifying glass, at least one electrical or electronic functional component (2) that consumes electrical energy in at least one operating state, at least one rechargeable electrical energy store (3) that is operably connected with the at least one electrical or electronic functional component (2), at least one inductive element (4) that is operably connected with the at least one electrical energy store (3) and configured to supply the at least one electrical energy store (3) with electrical energy by way of an inductive interaction with at least one further inductive element (5), and an elongate main body (14) with at least one mounting portion (18) for mounting the at least one lens or optical magnifying glass to at least one handling portion (20) for handling the main body (14), wherein the at least one inductive element (4) is arranged or embodied at or in the main body (14) in the region of the handling portion (20), wherein the at least one inductive element (4) is arranged within the main body (14) below a longitudinal central axis of the handling portion (20), in particular in the region of the inner side of an outer wall of the handling portion (20), wherein the at least one lens or magnifying glass is adapted to provide for direct viewing through the lens or magnifying glass by a user of the optical magnifying visual aid apparatus.
2. The optical magnifying visual aid apparatus according to claim 1, wherein the handling portion has, at least in portions, an ergonomically formed geometric form.
2. The optical magnifying visual aid apparatus according to claim 1, characterized in that the handling portion (20) has, at least in portions, an ergonomically formed, in particular bulbous, geometric form.
3. The optical magnifying visual aid apparatus according to claim 1, further comprising a control device that is configured to control the charge state of the at least one electrical energy store and to ascertain at least one charge state and/or charging operation information item that describes the charge state and/or the charging operation of the at least one electrical energy store.
3. The optical magnifying visual aid apparatus according to claim 1, characterized by a control device (7) that is configured to control the charge state, in particular the charging operation, of the at least one electrical energy store (3) and to ascertain at least one charge state and/or charging operation information item that describes the charge state and/or the charging operation of the at least one electrical energy store (3).
4. The optical magnifying visual aid apparatus according to claim 3, further comprising at least one output device that is assigned to the control device and configured to output at least one charge state and/or charging operation information item, ascertained by the control device, to a user and/or to a user-side terminal.
4. The optical magnifying visual aid apparatus according to claim 3, characterized by at least one output device (8) that is assigned to the control device (7) and configured to output at least one charge state and/or charging operation information item, ascertained by the control device (7), to a user and/or to a user-side terminal.
5. The optical magnifying visual aid apparatus according to claim 1, wherein the electrical or electronic functional component, or at least one electrical or electronic functional component, is embodied as an illuminant or at least comprises the latter.
5. The optical magnifying visual aid apparatus according to claim 1, characterized in that the electrical or electronic functional component (2), or at least one electrical or electronic functional component, is embodied as an illuminant, in particular as an LED, or at least comprises the latter.
6. The optical magnifying visual aid apparatus according to claim 5, wherein the illuminant is arranged in the region of the mounting portion such that light emitted by the illuminant strikes at least the region observed through the optical element.
6. The optical magnifying visual aid apparatus according to claim 5, characterized in that the illuminant is arranged in the region of the mounting portion (18) such that light emitted by the illuminant strikes at least the region observed through the optical element.
7. The optical magnifying visual aid apparatus according to claim 6, wherein a stop portion is arranged or embodied between the optical element and the functional component embodied as an illuminant, said stop portion being configured to prevent light emitted by the illuminant directly striking the optical element.
7. The optical magnifying visual aid apparatus according to claim 6, characterized in that a stop portion (24) is arranged or embodied between the optical element (19) and the functional component (2) embodied as an illuminant, said stop portion being configured to prevent light emitted by the illuminant directly striking the optical element (19).
8. The optical magnifying visual aid apparatus according to claim 1, wherein the at least one inductive element is embodied as an inductive coil.
8. The optical magnifying visual aid apparatus according to claim 1, characterized in that the at least one inductive element (4) is embodied as an inductive coil, in particular as an inductive receiver or secondary coil, or at least comprises the latter.
9. The optical magnifying visual aid apparatus according to claim 1, wherein it is embodied as a handheld magnifier or stand magnifier or a hands-free magnifier.
9. The optical magnifying visual aid apparatus according to claim 1, characterized in that it is embodied as a handheld magnifier or stand magnifier or a hands-free magnifier.
10. A charger apparatus for charging a rechargeable electrical energy store of the optical magnifying visual aid apparatus according to claim 1, further comprising at least one inductive element that is configured to inductively interact with at least one inductive element assigned to an electrical energy store, to be charged, of the visual aid apparatus in order to supply the at least one electrical energy store with electrical energy by way of inductive interaction.
10. A charger apparatus (6) for charging a rechargeable electrical energy store (3) of the optical magnifying visual aid apparatus (1) according to claim 1, characterized by at least one inductive element (5) that is configured to inductively interact with at least one inductive element (4) assigned to an electrical energy store (3), to be charged, of the visual aid apparatus (1) in order to supply the at least one electrical energy store (3) with electrical energy by way of inductive interaction.
11. The charger apparatus according to claim 10, further comprising a housing body that has at least one receiving portion for receiving, at least in portions and at least during a charging process of the respectively assigned electrical energy store, the visual aid apparatus and/or has at least one bearing portion for bearing the housing body on a base.
11. The charger apparatus according to claim 10, characterized by a housing body (10) that has at least one receiving portion (13) for receiving, at least in portions and at least during a charging process of the respectively assigned electrical energy store (3), the visual aid apparatus (1) and/or has at least one bearing portion (11), in particular at least one flat bearing portion, for bearing the housing body (10) on a base, in particular a flat base.
12. The charger apparatus according to claim 11, wherein the receiving portion has a receiving contour that has an inverted shape to the outer contour of a main body (14) of the visual aid apparatus.
12. The charger apparatus according to claim 11, characterized in that the receiving portion (13) has a receiving contour (13) that has an inverted shape to the outer contour of a main body (14), in particular a handling portion (20) of the main body (14), of the visual aid apparatus (1).
13. The charger apparatus according to claim 10, further comprising a control device that is configured to control the charging operation of the at least one electrical energy store and ascertain at least one charging operation information item that describes the charging operation of the at least one electrical energy store.
13. The charger apparatus according to claim 10, characterized by a control device that is configured to control the charging operation of the at least one electrical energy store (3) and ascertain at least one charging operation information item that describes the charging operation of the at least one electrical energy store.
14. The charger apparatus according to claim 13, further comprising at least one output device that is assigned to the control device and configured to output at least one charging operation information item, ascertained by the control device, to a user and/or to a user-side terminal.
14. The charger apparatus according to claim 13, characterized by at least one output device (16) that is assigned to the control device and configured to output at least one charging operation information item, ascertained by the control device, to a user and/or to a user-side terminal.
15. A charging arrangement for charging a rechargeable electrical energy store of a visual aid apparatus including a charger apparatus according to claim 10.
15. A charging arrangement for charging a rechargeable electrical energy store (3) of a visual aid apparatus (1) including a charger apparatus (6) according to claim 10.
16. Method for charging a rechargeable electrical energy store of the optical magnifying visual aid apparatus according to claim 1, wherein the at least one electrical energy store is supplied with electrical energy within the scope of a charging process by way of an inductive interaction between the at least one apparatus-side inductive element and at least one further inductive element.
16. Method for charging a rechargeable electrical energy store (3) of the optical magnifying visual aid apparatus (1) according to claim 1, characterized in that the at least one electrical energy store (3) is supplied with electrical energy within the scope of a charging process by way of an inductive interaction between the at least one apparatus-side inductive element (4) and at least one further inductive element (5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 27, 2022